DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed February 9, 2022 in response to the Office Action of December 7, 2021, is acknowledged and has been entered. Claims 75, 77, 79-82, 98, 99, 101, 102, 105-115 are now pending and being examined. Claims 75, 77, 79-82, 98, 99 are amended. Claims 107-114 are new. 
	The claims are amended and altered in scope to be limited to detecting PR, FOXA1, COX2 and KI67 expression levels in DCIS samples from subjects, wherein the samples are determined to be at least PR+, FOXA1+, COX2+ and KI67+, and treating the subjects with adjuvant radiation or endocrine therapy. New claim 114 is limited to detecting PR and FOXA1 expression levels in DCIS samples from subjects, wherein the samples are determined to be at least PR+/ FOXA1+ and treating with lumpectomy and adjuvant radiation, or the samples are determined to be PR-/ FOXA1-, and treating the subjects with lumpectomy without adjuvant radiation. New claims 107-111 add additional limitations.

New Rejection
(necessitated by amendments)
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 75, 77, 79-82, 98, 99, 101, 102, 105-115 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2012/0003639, Kerlikowske et al, published 2012; in view of Picarsic et al (Cancer Research, 2009, 69(24 Suppl): Abstract 2115); Picarsic et al (Journal of Clinical Oncology, 2009, 27, no. 15_suppl; abstract e11523); Chivukula et al (Ductal Carcinoma in Situ: One Size does Not Fit All. Women’s Health. September 2010:669-672); Zhou et al (Cancer Research, 2011, 71(24 Suppl) Abstract P4-10-01); Lari et al (Journal of Cancer, 2011, 2:232-261); Dunne et al (Journal of Clinical Oncology, 2009, 27:1615-1620, IDS); Fisher et al (Seminars in Oncology, 2001, 28:400-418); Cuzick et al (Lancer Oncology, 2011, 12:21-29); and Allred et al (Journal of Clinical Oncology, 2012, 30:1268-1273).
Kerlikowske et al teach a method for prognosing a risk of invasive breast cancer or DCIS recurrence and treating the patient comprising:
(a) providing a DCIS sample from a subject;
(b) measuring in the sample expression levels of markers: progesterone receptor (PR), Ki67, COX-2, and p16; and
	(c) measuring tumor size;


Methods of Categorizing Risk of Subsequent Events and Characterizing a Sample
[0540] In some embodiments, the invention provides a method of categorizing a risk that a subject that has Ductal Carcinoma in situ (DCIS) will have a subsequent DCIS event. While there are various embodiments for this, in some embodiments, a cell signature of a DCIS lesion is analyzed for a group of biomarkers, including at least one of: Ki67, ERBB2, and ER and at least one of the following: COX-2 and p16. In some embodiments, a cell signature of a DCIS lesion is analyzed for a group of biomarkers, including at least one of: Ki67, ERBB2, and
[0541] PR and at least one of the following: COX-2 and p16. In some embodiments, a cell signature of a DCIS lesion is analyzed for a group of biomarkers, including at least one of: Ki67, ERBB2, ER and PR and at least one of the following: COX-2 and p16. Based on the cell signature determined, the subject is placed into a specific risk category for a subsequent DCIS event (or a risk estimate is provided). The specific risk category can be a qualitative, quantitative or descriptive level of risk. For example, a risk category could be “low risk” or “high risk”. In another example, risk categories could be “under 10% risk” and “10% or higher risk” (and thus also be categorized as a risk estimate). The category also can be a level of risk, for example, “about 10% risk.”
Biomarkers
[0593]  As described above, in some embodiments, the cell signature is determined for a DCIS lesion for the method of assessing risk of DCIS recurrence, using at least one of: Ki67, ERBB2, and ER and at least one of the following: COX-2 and p16. Any combination of those biomarkers can be analyzed, including for example: Ki67 and COX-2; Ki67 and p16; ERBB2 and COX-2; ERBB2 and p16; ER and COX-2; ER and p16; Ki67, ERBB2 and COX-2; Ki67, ERBB2 and p16; Ki67, ER and COX-2; Ki67, ER and p16; Ki67, ERBB2, ER and COX-2; Ki67, ERBB2, ER and p16; ERBB2, ER and COX-2; ERBB2, ER and p16; Ki67, COX-2 and p16; ERBB2, COX-2 and p16; ER, COX-2 and p16; Ki67, ERBB2, COX-2 and p16; Ki67, ER, COX-2 and p16; ERBB2, ER, COX-2 and p16; and Ki67, ERBB2, ER, COX-2 and p16. According to such methods, a cell signature can include the biomarkers disclosed above, but also can include any additional markers known to one of skill in the art.
the cell signature is determined for a DCIS lesion for the method of assessing risk of DCIS recurrence, using at least one of: Ki67, ERBB2, and PR and at least one of the following: COX-2 and p16. Any combination of those biomarkers can be analyzed, including for example: Ki67 and COX-2; Ki67 and p16; ERBB2 and COX-2; ERBB2 and p16; PR and COX-2; PR and p16; Ki67, ERBB2 and COX-2; Ki67, ERBB2 and p16; Ki67, PR and COX-2; Ki67, PR and p16; Ki67, ERBB2, PR and COX-2; Ki67, ERBB2, PR and p16; ERBB2, PR and COX-2; ERBB2, PR and p16; Ki67, COX-2 and p16; ERBB2, COX-2 and p16; PR, COX-2 and p16; Ki67, ERBB2, COX-2 and p16; Ki67, PR, COX-2 and p16; ERBB2, PR, COX-2 and p16; and Ki67, ERBB2, PR, COX-2 and p16. According to such methods, a cell signature can include the biomarkers disclosed above, but also can include any additional markers known to one of skill in the art.

[0627] Treatment Options and Treatments [0628] In some embodiments, the invention includes the step of recommending and/or performing an appropriate treatment for a subject based on the risk category of the subject with respect to either a subsequent DCIS event or risk of subsequent invasive cancer. For example, for patients in a high risk group, mastectomy can be recommended. Other treatments including chemotherapies, immunotherapies, and x-ray treatments can be recommended depending on the risk category of the subject. As discussed, herein, a subject also can be recommended for monitoring or no additional treatment. In some embodiments, the methods also include treating the subject based on such recommendation. [0629] In some embodiments, the risk categorization methods are applied to subjects who have not undergone any treatment for the DCIS lesion. In such embodiments, the methods of the invention can be applied to a biopsy from the DCIS lesion. When such a patient is categorized as a high risk patient, the methods can include recommending a lumpectomy procedure to remove the DCIS lesion. In one embodiment, the methods include performing a lumpectomy on the subject. When the risk categorization places a subject in a high risk group for the development of subsequent invasive cancers, the methods can include recommending mastectomy. In one embodiment, the methods include performing a mastectomy on the subject. [0630] Methods of Categorizing Risk of Subsequent Invasive Cancers [0631] In some embodiments of the invention, a method for categorizing a risk that a subject that has Ductal Carcinoma in situ (DCIS) will have a subsequent tumor event is provided. In some embodiments, a cell signature from a subject (e.g., a DCIS sample from a subject) for at least one of a group of biomarkers is obtained or provided. The biomarkers are selected from at least the following: COX-2, Ki67, and p16, or some combination thereof. In some embodiments, the biomarkers include p16. In some The subject then can be placed into a into a risk category for a subsequent tumor event based upon the analysis of the cell signature for the group of biomarkers. The subsequent tumor event can include an invasive cancer. The subject then can be placed into a specific risk category for an invasive cancer. [0632] According to some embodiments, the subject is placed into one of at least two risk categories for risk of subsequent invasive cancer. In some embodiments, the subject is placed into one of at least three categories of risk of subsequent tumor. In some embodiments, the subject is placed into one of four categories of invasive cancer. [0633] In some such embodiments, the subject is placed into a category based on particular cell signatures from the tissue being analyzed. In some embodiments, four risk categories are established, a first risk category (lowest risk), a second risk category (low risk), a third risk category (intermediate risk) and a fourth risk category (high risk). In some embodiments, certain cell signatures can be used to place the subject within a risk category. For example, a subject can be placed in the first category with respect to the risk of invasive cancer, where the DCIS sample is Ki67 negative, COX-2 negative, and p16 negative. In such an embodiment, a subject whose DCIS sample is Ki67 negative and b) any of: COX-2 positive, p16 positive, or COX-2 and p16 positive, is placed within the second category. Also in such an embodiment, a subject whose DCIS sample is Ki67 positive and either a) COX-2 positive, b) p16 positive, or c) COX-2 negative and p16 negative, is placed within the third category. Also in such an embodiment, a subject whose DCIS sample is p16 positive, Ki67 positive, and COX-2 positive, is placed within the fourth category. Methods of Categorizing Risk of Subsequent Invasive Cancers and DCIS Recurrence [0634] In some embodiments, a method for categorizing a risk that a subject that has Ductal Carcinoma in situ (DCIS) will have a subsequent tumor event is provided. In some embodiments, the methods of the invention can be used to categorize a patient's risk both of a subsequent DCIS event and a risk of invasive cancer. In some embodiments, a cell signature from a subject for at least one of a group of biomarkers is obtained, wherein the biomarkers comprise at least the following: COX-2, Ki67, p16, erb-B2, and ER. In some embodiments, cell signature is determined for at least two, at least three, at least four, or each of COX-2, Ki67, p16, erb-B2, and ER. In some embodiments, the biomarkers consist essentially of COX-2, Ki67, p16, erb-B2, and ER. In some embodiments, the biomarkers are selected from the following: COX-2, Ki67, and p16, or some combination thereof. In one embodiment, the biomarkers include p16. In some embodiments, the biomarkers include each of COX-2, Ki67 and p16. In some embodiments, the biomarkers consist essentially of COX-2, Ki67 and p16. [0635] The subject then can be placed into a into a risk category for a subsequent tumor event based upon the analysis of the cell signature for the group of biomarkers. The In one embodiment, the method includes recommending a removal step. For example, when the subject is in the fourth category of risk (high risk) for DCIS, the recommendation is appropriate for reducing the chance of DCIS recurrence. If the subject is in the fourth category of risk for invasive cancer, the recommendation is appropriate for reducing the chance of invasive cancer. In some embodiments, recommendations include, for example, lumpectomy and mastectomy. If a subject is in the fourth or high risk category for invasive cancer, a recommendation can include mastectomy. In some embodiments, if a subject is a high risk for subsequent DCIS, the recommendation may include lumpectomy. If the subject has previously undergone a lumpectomy of the tissue for which a cell signature is analyzed, a recommendation can include mastectomy in some embodiments or can include a lumpectomy in some embodiments.

DCIS
[0655] Ductal carcinoma in situ (DCIS) has become a relatively common diagnosis (1, 2), yet the clinical and biologic significance of DCIS lesions is not fully understood. It appears that 5 to 10% of women diagnosed with DCIS who are treated by lumpectomy alone develop a subsequent invasive cancer within 5 years, and a similar proportion develops a subsequent DCIS lesion (3-7). Adjuvant radiation and tamoxifen have been shown to decrease the rate of subsequent tumors (3, 8, 9)*, but not to influence breast cancer mortality (4-6, 10-12).
* Kerlikowske et al cites references summarizing the B-17 and B-24 lumpectomy + adjuvant radiation and lumpectomy + radiation + tamoxifen trials for DCIS treatment.

[638] In one embodiment, the method includes recommending a removal step. For example, when the subject is in the fourth category of risk (high risk) for DCIS, the recommendation is appropriate for reducing the chance of DCIS recurrence. If the subject is in the fourth category of risk for invasive cancer, the recommendation is appropriate for reducing the chance of invasive cancer. In some embodiments, recommendations include, for example, lumpectomy and mastectomy.

With regards to risk of invasive cancer:
Kerlikowske et al teach [844]: DCIS lesions that had been detected by palpation and those mammography-detected lesions that were p16+COX-2+Ki67+ retained a statistically significant association with invasive cancer in a multivariable analysis.

Kerlikowske et al teach [848]: The above example identified combinations of biomarkers in DCIS lesions whose expression patterns improve estimation of a woman's risk for subsequent invasive cancer. The results suggest for initial DCIS lesions that have p16+COX-2+Ki67+ expression or are detected by palpation are the two most important factors that predict higher risk of subsequent invasive cancer. Conversely, mammographically-detected Ki67-negative DCIS lesions, in particular those that are also p16 and COX-2-negative, are associated with a lower risk of subsequent invasive cancer that is similar to the risk of contralateral invasive cancer in women after their first primary invasive breast cancer.

Kerlikowske et al teach [638]: If the subject is in the fourth category of risk for invasive cancer (i.e., p16+COX-2+Ki67+, see paragraph [636]), the recommendation is appropriate for reducing the chance of invasive cancer. In some embodiments, recommendations include, for example, lumpectomy and mastectomy. If a subject is in the fourth or high risk category for invasive cancer, a recommendation can include mastectomy.
Kerlikowske et al do not teach:
further measuring FOXA1 in the DCIS to identify DCIS patients at high risk for recurrence to invasive cancer, and using an immunoscore (H 
PR was analyzed first, or the analysis of one or more markers is performed “based on the result of PR analysis,” or PR was analyzed by PR nuclear signal, wherein DCIS is PR+ when >10% DCIS cells in the DCIS sample have PR nuclear signal; or 
treating the DCIS patient with the adjuvant radiation or hormone (endocrine)/tamoxifen therapy based on determining the patient sample is PR+/ FOXA1+/COX2+/KI67+ or is PR+/FOXA1+.

Additionally measuring FOXA1 by immunoscore and determining high risk of recurrence or invasive cancer based on the presence of PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ expression:
Picarsic et al (Cancer Research) teach that ER status also plays a role in the development and treatment of breast cancer and teach ER and FOXA1 are known to interact and play a role in tumorigenesis. Picarsic et al measured levels of PR, FOXA1, KI67 (MIB-1), HER2 and ER in DCIS samples. Picarsic et al utilized immunohistochemical measurements of PR and FOXA1 in an H score (Histo-score), or immunoscore, on a scale of 0-300, including 0 as negative, 1-150 as low, 151-250 as intermediate, and 250-300 as high expression. KI67 was measured as a nuclear proliferation index of 1-10% low, 11-25% intermediate, 26-50% high, and >51% very high. Picarsic correlated levels of the biomarkers to recurrence and invasiveness of DCIS, wherein a high recurrence rate was correlated to high/intermediate KI67, and low 
Picarsic et al (JCO) teach correlating expression levels of biomarkers FOXA1, PR, HER2 and KI67 to high and low grade ER+ or ER- DCIS samples and recurrence/invasive carcinoma. Picarsic et al teach high grade cancers had a higher rate of recurrence and invasive carcinoma (IC) than low grade DCIS. Picarsic et al determined that high grade ER+ DCIS had positive FOXA1 expression with a mean H score of 210, and a high KI67 index level. High grade ER- DCIS had positive FOXA1 expression with a mean H score of 192 and a high KI67 index level (Table 1). ER+ DCIS are characterized as having strong expression of FOXA1 (Conclusions).
Thus, the Picarsic et al references demonstrate high grade DCIS with higher risk of recurrence and invasive carcinoma are FOXA1 positive, KI67 positive, and can be PR positive, wherein ER+ DCIS is associated with strong FOXA1 expression.
Zhou et al teach that the risk of recurrence of primary DCIS is about 8% after ten years. If recurrence occurs, the risk of recurrence being invasive is about 50%. Zhou et al teach measuring and correlating levels of biomarkers in DCIS recurrence to predict the risk of recurrence. Zhou et al utilized immunohistochemistry to measure levels of ER, HER, FOXA1, and KI67 in DCIS tumors and determined that FOXA1 expression was correlated to a higher risk of all recurrences (as DCIS and invasive carcinoma recurrence). Zhou et al also determined that patients who had a mastectomy had a lower risk of recurrence than patients who had breast conserving surgery and free margins.
Chivukula et al teach that despite the heterogeneity of DCIS, patients are usually treated with a “one size fits all” approach: breast conserving surgery (lumpectomy) followed by radiation or total mastectomy. Chivukula et al teach that while these strategies have proven success in controlling local disease and preventing invasive carcinoma, it is likely that only a subset of patients benefit from aggressive local therapy. Chivukula et al teach the need to identify this high-risk subset of patients needing optimal individualized therapy and review biomarkers identified in the art as correlating to high risk recurrence (p. 669, col. 1-2; p. 671, col. 2; p. 671, box “Executive Summary”). Patients having palpable DCIS or patients who were triple positive for p16, COX2, and KI67 were found, on a multivariate analysis, to have significantly increased risk of subsequent invasive carcinoma with a 5- and 8- year risk of 19.6 and 27.3%, respectively. These were DCIS patients treated with lumpectomy alone (p. 670, col. 1). Chivukula et al teach that in the pursuit to identify biomarkers that identify high-risk DCIS patients, FOXA1 was identified as a biomarker with high expression in recurrent DCIS as well as in ER- DCIS (p. 670-671). 
Lari et al summarize numerous studies analyzing PR expression in DCIS specifically, wherein PR was measured by nuclear staining and indicated as PR+ when greater than 10% of DCIS cells in the DCIS sample have PR nuclear signal (Table 2 under “Progesterone receptor (PR)”) and teach PR expression is a predictor of response to endocrine therapy, wherein there is a direct positive relationship between ER and PR expression (p. 236, col. 1-2).  Lari et al teach several known biomarkers analyzed for expression in DCIS, including p16. Lari et al teach that in the prior art it was reported that among patients with high p16 expression and high COX-2 expression, 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to additionally measure FOXA1 expression levels by immunoscore (H score) and identify PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ DCIS patients as high risk for development of invasive or recurrent DCIS and in need of optimal treatment in the method of Kerlikowske et al. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given: (1) Kerlikowske et al specifically suggest additional markers known to one of skill in the art can be combined with their biomarkers PR+, COX2+, KI67+, and p16 to assess risk of DCIS recurrence; (2) Kerlikowske et al and Chivukula et al teach the need to identify DCIS patients having high risk of recurrence or invasive cancer and needing optimal treatment utilizing a combination of predictive biomarkers; (3) Kerlikowske et al, Chivukula et al, and Lari et al recognize that DCIS patients having only lumpectomy 
Given the known need to combine biomarkers to predict DCIS recurrence/invasive cancer and provide optimal treatment, given the known correlation and predictive value of FOXA1 immunoscore expression in DCIS recurrence, and given the known combination of biomarkers PR+/p16+ /COX2+ /Ki67+ and tumor size that perform the same function, one could have pursued adding detection of FOXA1 immunoscore to the known biomarkers of Kerlikowske et al and successfully identified DCIS patients at high risk of recurrence and invasive cancer and needing optimal treatment taught by Kerlikowske et al with a reasonable expectation of success. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to measure PR + expression as >10% cells in the DCIS sample having PR nuclear signal in the method of Kerlikowske et al. One of ordinary skill in the art would have motivation and a reasonable expectation of success to given Lari et al teach numerous studies successfully measured PR+ expression utilizing this 

Treating PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ DCIS patients with adjuvant radiation therapy, and/ or hormone/endocrine/tamoxifen therapy:

Dunne et al (IDS) teach that multiple studies have examined the role of breast conserving surgery (BCS) combined with radiation therapy in the setting of DCIS and have documented high rates of local control and low rates of disease-specific mortality. BCS with radiation therapy is now considered a standard treatment option in women with localized DCIS (p. 1615, cool. 1). Dunne et al determined that a wider margin  lumpectomy with negative margins combined with radiation therapy resulted in superior and significantly reduced recurrence rates compared to narrower margin or positive margin lumpectomy, wherein reduced recurrence was based on reduced ipsilateral breast tumor recurrence.
Fisher et al teach treatment of DCIS patients by lumpectomy and: (a) adjuvant radiation (B-17 trial), (b) adjuvant radiation + tamoxifen (B-24 trial), or (c) no radiation or tamoxifen. Fisher et al report results that after 12 years, they determined that radiation after lumpectomy reduces the incidence rate of all ipsilateral breast tumor recurrence (IBTR) by 58% (abstract; Figure 3; p. 411, col. 2 to p. 412, col. 1). Radiation after lumpectomy reduces the incidence rate of IBTR, including invasive and non-invasive IBTs (Figure 2). Administration of tamoxifen after lumpectomy and radiation results in a 
Cuzick et al teach treating patients diagnosed with DCIS by lumpectomy and: (a) adjuvant radiation, (b) tamoxifen, or (c) adjuvant radiation + tamoxifen, and report long-term results in addition to the B-17 and B-24 trials discussed by Fisher above (abstract; Figure 1; Table 6; p. 28, col. 1-2). Cuzick et al teach it is known that management options for DCIS include surgery, radiotherapy and hormonal therapy, and it is known that radiotherapy reduces in situ or invasive recurrences by about 50% (p. 21, col. 1-2). In their long-term results, Cuzick et al report that radiotherapy + lumpectomy significantly reduced the incidence of all new breast cancer events, significantly reduced relative risk of ipsilateral new breast events, and reduced the incidence of ipsilateral invasive disease. Tamoxifen + lumpectomy significantly reduced the incidence of all new breast cancer events (abstract; p. 27, col. 2). Cruzick et al teach that their analysis confirms long-term beneficial effect of radiotherapy and a benefit for tamoxifen reducing local and contralateral new breast events for women with DCIS already treated by lumpectomy (abstract).
Allred et al teach the B-24 study demonstrated significant benefit with adjuvant tamoxifen in patients with DCIS after lumpectomy and radiation (abstract). Allred et al teach that lumpectomy was the standard of care for DCIS patients, but lumpectomy alone proved disappointing with local recurrence rates of 30% or more. Adjuvant radiotherapy was added to lumpectomy to sterilize any residual tumor. The seminal NSABP (National Surgical Adjuvant Breast and Bowel Project) B-17 DCIS trial demonstrated that the addition of radiotherapy reduced the relative risk of local recurrence by 61%, although 13% of patients still eventually developed an ipsilateral recurrence, comparable to patients with IBC treated in a similar manner. As a result of its success in treating IBCs, the NSABP conducted its B-24 clinical trial to evaluate adjuvant tamoxifen in DCIS after lumpectomy and radiation. This trial demonstrated an additional 37% reduction in relative risk of local recurrence and a decrease in contralateral breast cancer of comparable magnitude. Results were similar in the United Kingdom-ANZ (United Kingdom, Australia, and New Zealand) trial, which also evaluated the efficacy of adjuvant tamoxifen in DCIS. Allred et al teach that they now know that the benefit of tamoxifen in treating IBC is essentially restricted to estrogen receptor (ER) –positive and/or progesterone receptor (PgR) –positive disease, consistent with the biologic mechanism of action of the drug. B-24 was initiated before this relationship was firmly established, and receptor status was not involved in patient enrollment (p. 12689, col. 1 to p. 1269, col. 1). Allred et al teach evaluating ER and PR expression by IHC analysis in tumor samples from the B-24 DCIS patients treated with tamoxifen versus placebo. Allred et al found that patients with ER+ DCIS treated with tamoxifen showed significant decreases in any subsequent cancer event, any invasive breast cancer, and 

It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat PR+/FOXA1+ or PR+/FOXA1+/COX2+/KI67+ DCIS patients identified as high risk for recurrence and invasive cancer with optimal treatment comprising lumpectomy and adjuvant radiation, and with or without tamoxifen in the method of Kerlikowske et al, wherein treatment results in reduced recurrence as ipsiliateral invasive breast cancer. One of ordinary skill in the art would have motivation to given: (1) Kerlikowske et al, Chivukula et al, and Allred et al recognize that DCIS patients having only lumpectomy treatment had a high rate of recurrence and invasive carcinoma and were in need of optimal treatment; (2) Kerlikowske et al recognize that adjuvant radiation and tamoxifen have been shown to decrease the rate of subsequent tumors and cite references summarizing the B-17 and B-24 trial results; (3) Fisher et al teach the primary purpose of any treatment for DCIS is the prevention of subsequent occurrence of an invasive cancer; (4) Kerlikowske et al, Chivukula et al, and Fisher et al teach optimal and more intensive therapy should be administered to patients identified as having high risk of recurrent/ invasive DCIS, such as radiation therapy and 
Sequence of biomarker detection:
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to analyze the DCIS sample for PR expression levels before other markers, or measure levels of biomarkers in parallel or overlapping, or measure 

Response to Relevant Arguments
3.	Applicants argue that there is no motivation to add FOXA1 to the method of Kerlikowske. Applicants argue that Chivukula, Picarsic I and II do not teach FOXA1 is predictive of recurrence and are focused on correlating FOXA1 expression to ER+ and ER- DCIS. Applicants argue that although Zhou demonstrate FOXA1+ DCIS indicates poor prognosis, Zhou does not teach combining FOXA1 with PR. Applicants ague the cited references do not address a reduction in subsequent ipsilateral invasive breast 


4.	The arguments have been carefully considered but are not persuasive. Contrary to arguments, Kerlikowske suggests adding known biomarkers to their method of determining risk of recurrence and invasive cancer.  Picarsic (Cancer Research) teach detecting expression of FOXA1 with known markers PR, Ki67, HER2, and ER in DCIS as correlated to DCIS cases with recurrence (recurring as DCIS or invasive cancer) and without recurrence. Picarsic (Cancer Research) determined a high risk of recurrence is seen with high Ki67 (MIB-1), and low or absent PR. FOXA1 expression was positive in both ER- and ER+ DCIS, wherein strong FOXA1 expression was seen in ER+ DCIS similar to that previously described in invasive carcinoma. Picarsic (JCO) specifically teach detecting expression of FOXA1 with recognized markers ER, PR, Ki67 and HER2 in DCIS patients with and without associated invasive carcinoma, DCIS patients with high grade DCIS associated with recurrent invasive carcinoma or recurrent DCIS, and DCIS patients with low grade DCIS associated with no recurrence. Picarsic (JCO) teach they found a strong expression of FOXA1 in ER+ DCIS, as previously described in invasive carcinoma. Table 1 demonstrates FOXA1+ expression in both high grade and low grade ER+ DCIS, and Picarsic teaches that high grade DCIS was associated with recurrence and invasive cancer. As stated in the rejection Zhou et al utilized 
	Contrary to arguments, the cited reference do not need to teach PR+ expression stands alone as a biomarker for recurrence and invasive cancer in order to render the combination of biomarkers obvious for identifying high risk groups. Kerlikowske teaches detecting PR expression with the biomarkers for determining risk of recurrence and invasive cancer. Both Picarsic references demonstrate detecting FOXA1 with PR expression in DCIS to correlate with risk of recurrence and invasive carcinoma, wherein Picarsic (Cancer Research) determined DCIS patients with high risk of recurrence can be Ki67+ and PR+, as well as FOXA1+. Picarsic determined strong FOXA1 expression occurs in ER+ DCIS groups. Lari teaches there is a direct positive relationship between ER and PR expression and the cited references teach it is known PR+/ER+ DCIS groups respond to tamoxifen therapy better than ER-. Allred teaches PR+ DCIS patients responded to lumpectomy + radiation + tamoxifen therapy. The cited references provide 
	Contrary to arguments, the cited references do address a reduction in subsequent ipsilateral invasive breast cancer based on treatment of high risk DCIS with lumpectomy + radiation or with lumpectomy + radiation + tamoxifen for the reasons stated in the new rejection set forth above. The cited references demonstrate significantly improved rates of reduction in any subsequent breast cancer events, and DCIS recurrence and invasive cancer, including reducing ipsilateral invasive breast cancer, when DCIS patients are treated with lumpectomy + radiation or lumpectomy + radiation + tamoxifen, regardless of risk of recurrence and biomarkers expressed.


5.	Applicants argue that Shah et al 2021 teach using a DCISionRT® test to detect PR, FOXA1, COX-2, and Ki67 to assess tumor biology and individualized risk assessment for DCIS patients. Applicants argue that Shah demonstrates doctors suggest using radiation therapy based on the results of the a DCISionRT® test, after initially not recommending radiation therapy. Applicants further argue:
“Solin et al. presented outcomes from ECOG E5194 demonstrating the ability of such assays to predict the risk of ipsilateral breast events and invasive breast events; however, the data were unable to demonstrate a differentiation of benefit or lack 
thereof from adjuvant RT. Unfortunately, subsequent studies demonstrated that 
this assay did not provide discrimination of risk of ipsilateral events compared 
with traditional clinical and pathologic features utilized in a nomogram.” (emphases added)). Thus, the set of markers recited in the claimed methods can effectively stratify DCIS patients according to risk of subsequent ipsilateral invasive breast cancer, and can allow individualization of treatment with greater specificity than previously achieved” (p. 14 of Remarks).

6.	The arguments have been carefully considered but are not persuasive. A review of Shah et al does not reveal any disclosure of what biomarkers are detected in DCISionRT® and what result of biomarker detection identifies which population as high risk and needing or receiving radiation therapy or tamoxifen therapy. The decision-making process for physicians using DCISionRT® argued by Applicants is not sufficient evidence of non-obviousness over what the cited prior art teaches. Further, solely in response to Applicant’s arguments, Examiner points to Vicini 2021 American Society of Radiation Oncology Annual Meeting that teaches DCISionRT® requires measuring all of p16, Ki67, COX-2, PR, HER2, FOXA1 and SIAH2 biomarkers to identify patients with high or low risk of recurrence, which is not commensurate in scope with the instant claims. Further, Vicini teaches the DCISionRT® identifies three groups: (1) low risk of recurrence group; (2) a high risk group that is a poor response subtype (poor Rst) to radiotherapy and does not receive benefit from further radiation therapy; and (3) a high risk group that is a good response subtype (good Rst) and receives benefit from radiotherapy. The instant claims do not recite utilizing DCISionRT®, it’s biomarkers, or recite what expression results of the DCISionRT® biomarkers identify which group of 
	Applicants argue Solis et al but never identify the Solis et al reference argued and do not appear to have provided a copy of any Solis et al reference. Examiner cannot consider the reference argued by Applicants.


7.	All other rejections recited in the Office Action mailed December 7, 2021 are hereby withdrawn in view of amendments.


8.	Conclusion: No claim is allowed.

Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 



10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642